Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.

Claim Status
Claims 1, 6-13, 15-20, 38 and 43-45 are pending. Claims 43-45 have been added. Claim 1 has been amended. Claims 1, 6-13, 15-18 and 43-45 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, 5-Hydroxyindole-3-Acetic Acid and monoclonal antibody. Claims 19-20 and 38 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This rejection is maintained.
Claims 1, 6-13, 15-18 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rehder et al. (US 2008/0124326) in view of Fakih et al. (Clin Colorectal Cancer. 2006 Jul;6(2):152-6), Kumar et al. (Int. J. Biochem. Cell Biol. Vol. 29, No. 1, pp. 129-134. 1997), Liu et al. (Arch Biochem Biophys. 1993 Apr;302(1):118-27, abstract only) and Karbownik et al. (Journal of Cellular Biochemistry 81:693-699 (2001)), as evidenced by DrugBank (downloaded on 4/14/2020 from URL:< https://www.drugbank.ca/drugs/DB00002>) and Simat et al. (J. Agric. Food Chem.1998, 46, 2, 490-498, previously cited).
With respect to claims 1 and 12, Rehder et al. teach a formulation comprising a therapeutic antibody, wherein said therapeutic antibody retains at least about 80% stability for up to two months in solution (claim 1), and wherein the antibody is cetuximab (claim 20).
Rehder et al. further teach the formulation further comprises a second excipient (claim 15), wherein the second excipient is an anti-oxidant (claim 16).
Rehder et al. also teach the formulation is a liquid formulation (paras [0033], [0058], [0069]-[0072]).
With respect to claim 6, Rehder et al. teach the formulation is a pharmaceutical formulation for administration to a subject (paras [0087], [0105], [0117], [0128]).
With respect to claim 7, Rehder et al. teach the formulation is aqueous (paras [0033], [0072], [0132], [0142], [0145]).

With respect to claim 16, Rehder et al. teach the antibody concentration in the formulation is from between about 10-200 mg/ml (claim 24).
With respect to claim 17, Rehder et al. teach the formulation further comprises a surfactant (claim 12).
With respect to claim 18, Rehder et al. teach pH of the formulation is between 4.8 and 5.2 (claim 6).
Rehder et al. do not teach the compound that prevents oxidation is selected from N-acetyl-L-tryptophanamide, 5-amino-DL-tryptophan and 5-hydroxyindole-3-acetic acid.
Fakih et al. teach that cetuximab treatment has been associated with sever hypomagnesemia (title; abstract; page 152, right column 1st-2nd paras). 
Kumar et al. teach that deficiency of magnesium induces increased lipid peroxidation (abstract).
Liu et al. teach that 5-hydroxyindole acetic acid (5-HIAA) protect brain homogenate and mitochondria against iron-dependent lipid peroxidation and protect brain microsomes against both iron-dependent and iron-independent lipid peroxidation (abstract).
Karbownik et al. teach that 5-hydroxy-indole-3-acetic acid (5HIAA) protect against both the autoxidation of lipids as well as induced peroxidation of lipids (abstract
rd para).
Karbownik et al. also teach that 5HIAA reduced basal lipid peroxidation when used at concentrations of 0.25 mM or higher, and it prevented iron-induced lipid peroxidation only at the highest applied concentration (5 mM) (abstract).
It would have been obvious to one of ordinary skill in the art to use 5-hydroxy-indole-3-acetic acid (which reduces lipid peroxidation as taught by Liu et al. and Karbownik et al.) as the anti-oxidant in the invention of Rehder et al. because cetuximab (used by Redher et al.) causes hypomagnesemia (taught by Fakih et al.), which in turn results in increased lipid peroxidation (taught by Kumar et al.).
One of ordinary skill in the art would have been motivated to do so and reasonably expected the induced in increased lipid peroxidation would be attenuated by the anti-oxidant 5-hydroxy-indole-3-acetic acid.  
With respect to the limitations “a compound which prevents oxidation of the antibody in the liquid formulation upon storage” and “wherein the compound generates less reactive oxygen species”, the compound of Karbownik et al. is the same compound instantly claimed, thus it would inherently prevent oxidation of the antibody and generate less reactive oxygen species.
With respect to claim 8, as discussed above, Karbownik et al. teach that 5HIAA reduced basal lipid peroxidation when used at concentrations of 0.25 mM or higher, and it prevented iron-induced lipid peroxidation only at the highest applied concentration (5 mM), thus it would have been obvious to use 5HIAA at a concentration between 0.25 

	With respect to claims 9 and 13, as evidenced by DrugBank, cetuximab comprises tryptophan, cysteine, histidine, tyrosine and methionine residues. Furthermore, as evidenced by Simat et al., tryptophan residues in proteins are susceptible to oxidation (abstract). Therefore, the compound of the prior art (i.e. 5HIAA) is the same compound instantly claimed (thus has the same properties), thus it would inherently prevent oxidation of tryptophan residues in cetuximab, which comprises tryptophan residues and therefore is susceptible to oxidation.
	With respect to claims 10-11, the instantly claimed compound is the same of the prior art compound, thus would inherently prevent oxidation by the claimed reactive oxygen species.
With respect to claims 43-45, Rehder et al. teach that the formulations are stored for up to 2 years at 4C (para [0196]).

Response to Arguments
Applicant’s arguments filed on 7/29/2021 have been fully considered but they are not persuasive.
Applicant argues that “[i]n Rehder, the antibody cetuximab is the cause of the oxidation and not the subject of the oxidation. None of the references cited by the 
Applicant’s arguments are not persuasive because the compound of Karbownik et al. i.e. 5-hydroxy-indole-3-acetic acid) is the same compound instantly claimed, thus it would inherently prevent oxidation of the antibody and generate less reactive oxygen species.
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a new rejection.
Claims 1, 6-13, 15-18 and 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10653779. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same formulation.
With respect to claim 1, ‘779 teaches a liquid formulation comprising a protein and a compound derived from tryptophan wherein the compound prevents oxidation of the protein in the liquid formulation, wherein the compound shows reduced hydrogen 
‘799 does not specifically claims that the compound is selected from N-acetyl-L-tryptophanamide, 5-amino-DL-tryptophan and 5-hydroxyindole-3-acetic acid.
However, ‘799 teaches that (just like 5-hydroxytryptophan, 5-hydroxy indole, 7-hydroxy indole, and serotonin) the tryptophan derivatives N-acetyl-L-tryptophanamide, 5-amino-DL-tryptophan and 5-hydroxyindole-3-acetic acid showed a decrease in the amount of hydrogen peroxide generated (Table 1).
Therefore, one of ordinary skill in the art would have been motivated to use any of the tryptophan derivatives N-acetyl-L-tryptophanamide, 5-amino-DL-tryptophan and 5-hydroxyindole-3-acetic acid in the ‘799 formulation because ‘799 teaches that the formulation comprises a compound derived from tryptophan wherein the compound prevents oxidation of the protein in the liquid formulation, wherein the compound shows reduced hydrogen peroxide production compared to tryptophan.
Furthermore, the compound (i.e. N-acetyl-L-tryptophanamide, 5-amino-DL-tryptophan and 5-hydroxyindole-3-acetic acid) of the liquid formulation of ‘799 would inherently prevent oxidation of the antibody upon storage. This is an inherent property of the compound and antibody used (which are the same instantly claimed. Moreover, ‘799 teaches that N-acetyl-L-tryptophanamide, 5-amino-DL-tryptophan and 5-hydroxyindole-3-acetic acid showed lower oxidation potential and H2O2 production, and therefore could protect the protein during long term storage (Example 2; column 39, lines 52-67).

With respect to claim 7, ‘779 teaches the formulation is aqueous (claim 3).
With respect to claim 8, ‘779 teaches the compound in the formulation is about 1 mM (claim 4).
With respect to claim 9, ‘779 teaches the compound prevents oxidation of tryptophan and/or methionine in the protein (claim 5).
With respect to claim 10, ‘779 teaches the compound prevents oxidation of the protein by a reactive oxygen species (claim 6).
With respect to claim 11, ‘779 teaches the reactive oxygen species is selected from the group consisting of singlet oxygen, hydrogen peroxide, a hydroxyl radical, and an alkyl peroxide (claim 7).
With respect to claim 12, ‘779 teaches the protein is susceptible to oxidation (claim 8).
With respect to claim 13, ‘779 teaches tryptophan in the protein is susceptible to oxidation (claim 9).
With respect to claim 15, ‘779 teaches the antibody is a polyclonal antibody, a monoclonal antibody, a humanized antibody, a human antibody, a chimeric antibody, or antibody fragment (claim 11).
With respect to claim 16, ‘779 teaches the protein concentration in the formulation is about 1 mg/mL to about 250 mg/mL (claim 12).

With respect to claim 18, ‘779 teaches the formulation has a pH of about 4.5 to about 7.0 (claim 14).
With respect to claims 43-45, ‘779 teaches the liquid formulation of the invention may be stable upon storage. In some embodiments, the protein in the liquid formulation is stable upon storage at about 0 to 5° C. for at least about 12 months, at least about 18 months, at least about 21 months, or at least about 24 months (or at least about 52 weeks) (column 39, lines 52-56).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658